FILED
                              NOT FOR PUBLICATION                           SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JINGHONG LUAN,                                    No. 08-70064

               Petitioner,                        Agency No. A098-440-485

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jinghong Luan, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility

findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility

determination. See Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007)

(adverse credibility finding supported by substantial evidence based on

discrepancies between petitioner’s testimony and declaration). In the absence of

credible testimony, Luan failed to establish eligibility for asylum or withholding of

removal. See Farah, 348 F.3d at 1156.

      Luan’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and Luan does not point to any other evidence that

shows it is more likely than not he would be tortured if returned to China. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70064